DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-7 are pending.

Drawings
The drawings are objected to under 37 CFR 1.84(h) and 37 CFR 1.84(u) because Figure 8A includes multiple views under a single label, and therefore the views are not “clearly separated from one another”. Further, “[t]he different views must be numbered in consecutive Arabic numerals”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Specification
The abstract is objected to for beginning with a phrase which can be implied (see line 1). See MPEP 608.01(b). The Examiner notes simply removing the first sentence and beginning the abstract with --A joint member…-- would overcome the objection and place the abstract in proper form.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 3 recites the limitation "the first abutment member" in line 1 and “the second abutment member” in line 2.  There is insufficient antecedent basis for these limitations in the claim; a first and second abutment member are not previously claimed.
Claim 5 recites the limitations “each of the first elongate sections” and “each of the second elongate sections” in lines 1-4. However, only a single first and second elongate section of been previously recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-7 are rejected under 35 U.S.C. 102(e) as being anticipated by US 8,850,774 (Kempf).
Regarding claim 1, Kempf discloses a reversibly foldable structure (see Figures 1-17) comprising:
a first longitudinal member (1400);
a second longitudinal member (1405); and
a jointed member (see, e.g., Figure 1, formed by the component shown in Figures 13A and 13B, respectively) located between the first longitudinal member and the second longitudinal member, where the jointed member includes a first elongate section (Figure 13A) having a surface defining a first oblong opening (1245; see Figure 9), a second elongate section (Figure 13B) having a surface defining a second oblong opening (1246; see Figure 9), and a fastener (see column 3, lines 33 and 34) passing through the first oblong opening and the second opening to connect the first elongate section and the second elongate section, where the first oblong opening and the second oblong opening move relative each other and the fastener as the jointed member transitions from a first predetermined state having a minimum overlap (see, e.g., Figure 9) of the first oblong opening and the second oblong opening towards a second predetermined state having a maximum overlap (see Figure 1) of the first oblong opening and the second oblong opening.
Regarding claim 2, Kempf discloses a first vertical support member (left side of 1400 in Figure 15), a second vertical support member (right side of 1400 in Figure 15), a third vertical support member (left side of 1405 in Figure 15), and a fourth vertical support member (right side of 1405 in Figure 15), the first longitudinal member (1400) located between the first vertical support member and the second vertical support member, and the second longitudinal member (1405) located between the third vertical support member and the fourth vertical support member (see Figure 15).
Regarding claim 3, Kempf discloses a first abutment member and a second abutment member extend in a first direction when the reversibly foldable structure is in the first predetermined state (see, e.g., Figures 2 and 9, where the abutment members may take the form of the abutting surfaces of the elongate sections).
Regarding claim 4, Kempf discloses the first predetermined state the first elongate section (Figure 13A) abuts the first longitudinal member (1400) and the second elongate section (Figure 13B) abuts the second longitudinal member (1405; see Figure 15).
Regarding claim 5, Kempf discloses each of the first elongate sections (Figure 13A) includes a first abutment member (e.g., lower half of the elongate section) extending in a first direction and a third abutment member (e.g., upper half of the elongate section) extending in the first direction and each of the second elongate sections (Figure 13B) includes a second abutment member (e.g. lower half of the elongate section) extending in the first direction and an adjunct member (any portion shown extending perpendicular to the main plane of the elongate sections in Figure 2) extending in a second direction such that in the first predetermined state each of the first abutment members abuts each of the second abutment members (see Figure 2).
Regarding claim 6, Kempf discloses each of the third abutment members abuts each of the second abutment members in a second predetermined state (see, e.g., Figures 2 and 9, where the abutment members may take the form of the abutting surfaces of the elongate sections).
Regarding claim 7, Kempf discloses the first abutment member includes a first reinforcement section extending in a first direction and the third abutment member includes a second reinforcement section extending in the first direction (the reinforcement sections may be formed by any of the portions extending between the openings of either elongate section).

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
March 30, 2021